DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-27 are allowed. 
The following is an examiner's statement of reasons for allowance: The Examiner agrees with the Applicant's Remarks filed on 4/20/22. 
Regarding independent claim 1, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing wherein the first surface is not bonded to the core member; a braided, woven, or warp-knit layer comprising a high-melt filament, wherein the high-melt filament has a titer from 30 to 800 denier; and a bonding layer positioned between the braided, woven, or warp-knit layer and the second surface of the film layer, wherein the bonding layer is configured to adhere at least a portion of the high- melt filament  to the second surface of the film layer; wherein the bonding layer does not pass through the braided, woven, or warp-knit layer. None of the reference art of record discloses or renders obvious such a combination. 
Regarding independent claim 19, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing a bonding laver  between the braided, woven, or warp-knit layer and the film layer, wherein the bonding layer is configured to adhere at least a portion of the high- melt filament  to the film layer, wherein the bonding layer does not pass through the braided, woven, or warp-knit laver; wherein the jacket has abrasion resistance of at least 15% greater than the abrasion resistance of a jacket without a bonding layer. None of the reference art of record discloses or renders obvious such a combination. 
Regarding independent claim 20, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing a bonding layer  between the braided, woven, or warp-knit layer and the film layer, wherein the bonding layer is configured to adhere at least a portion of the high- melt filament  to the film layer, wherein the bonding layer does not pass through the braided, woven, or warp-knit layer; wherein the jacket has a cut-through resistance higher than the cut-through resistance of a jacket without a bonding layer.  None of the reference art of record discloses or renders obvious such a combination. 
Regarding independent claim 22, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing wherein the bonding layer is configured to adhere at least a portion of the high-melt fibers to the second surface of the film layer wherein the bonding layer does not pass through the braided, woven, or warp-knit layer. None of the reference art of record discloses or renders obvious such a combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847